Matter of Caulk (2017 NY Slip Op 03835)





Matter of Caulk


2017 NY Slip Op 03835


Decided on May 11, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 11, 2017

[*1]In the Matter of STACEY LEIGH CAULK, an Attorney. (Attorney Registration No. 4557369)

Calendar Date: May 8, 2017

Before: McCarthy, J.P., Garry, Lynch, Devine and Clark, JJ.


Stacey Leigh Caulk, North Yarmouth, Maine, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Stacey Leigh Caulk was admitted to practice by this Court in 2008 and lists a business address in North Yarmouth, Maine with the Office of Court Administration. Caulk now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department advises that it does not oppose Caulk's application.
Upon reading the affidavit of Caulk sworn to October 17, 2016, and upon reading the correspondence in response by the Chief Attorney for the Attorney Grievance Committee for the Third Judicial Department, and having determined that Caulk is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
McCarthy, J.P., Garry, Lynch, Devine and Clark, JJ., concur.
ORDERED that Stacey Leigh Caulk's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Stacey Leigh Caulk's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Stacey Leigh Caulk shall, within 30 days of the date of this decision, [*2]surrender to the Office of Court Administration any Attorney Secure Pass issued to her.